     Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 1 of 11 PAGEID #: 164



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                            WESTERN DIVISION


 UNITED STATES OF AMERICA,
                                                              Case No. l:20-cr-91
          Plaintiff,
                                                              Judge Susan J. Dlott
     V.

                                                              ORDER OVERRULING
 ALAN BORQUEZ,                                                SENTENCING OBJECTION


          Defendant.



           This matter is before the Court on Defendant Alan Borquez's objection to his Sentencing

Guidelines calculation. Defendant argues that he is entitled to a two-point reduction to his

offense level under U.S.S.G. § 3B1.2 because he was a "minor participant" in the criminal

activity to which he pled guilty. The Government opposes the reduction. For the reasons that

follow. Defendant's objection is OVERRULED.

I.         FACTS


           On April 12,2021, Defendant pled guilty to Count 1 ofthe Indictment, which charged

him with Narcotics Conspiracy, in violation of21 U.S.C. §§ 846,841(a)(l)(l), and 841(b)(1)(A).

(April 12,2021 Docket Entry.) Pursuant to the Statement ofFacts to which he admitted, on July

27,2020, an undercover special agent("agent")and Individual 1 arranged for delivery of

fentanyl to the Cincinnati area.' Individual 1 identified the courier as "Jose," now known to be

 Borquez, and gave the agent "Jose's" contact information. When the agent contacted "Jose,"

"Jose" said that he already sold the drugs to someone else.




'The facts cited herein are derived fixim the Statement of Facts attached to the Defendant's Plea Agreement. {See
 Doc. 33.)

                                                         1
  Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 2 of 11 PAGEID #: 165



       On August 5,2020, the agent contacted Individual 1 again and requested Individual I to

deliver fentanyl to Cincinnati for $55,000 a kilogram. On August 21,2020, Individual I

messaged the agent and said "Jose" would be transporting two kilograms offentanyl to

Cincinnati concealed in a truck. The next day. Individual 1 advised that "Jose" would be in

Cincinnati on August 23,2020 and would meet the agent on August 26,2020. On August 25,

2020,the agent contacted "Jose" using contact information provided by Individual I.

       Drug Enforcement Agency("DBA")agents determined that Borquez checked into a hotel

in Cincinnati on August 24,2020 using his Arizona identification and was going to check out on

August 26,2020, consistent with the timeframe ofthe negotiated fentanyl delivery. On August

26,2020, the agent contacted Borquez on WhatsApp, and Borquez told the agent that he needed

to go pick up the fentanyl. Borquez asked the agent for a ride. The agent declined and suggested

a taxi. Surveilling agents saw Borquez leave the hotel and get in a taxi, which traveled to

Georgetown, Kentucky. Agents maintained surveillance on the taxi and Borquez while Borquez

traveled to Kentucky.

       When he arrived in Georgetown, Kentucky, Borquez met with Individual 2 at a hotel.

Borquez and Individual 2 went into the hotel. Borquez exited the hotel and traveled to another

hotel in Lexington, Kentucky. Borquez sent the agent a message on WhatsApp stating that he

was waiting for "them" to bring him a car that has a "hole" to put the fentanyl in for transport. A

short time later, agents surveilled Borquez as he traveled to Lexington and met with Individual 3.

Individual 3 provided Borquez with an Acura. Agents observed Borquez and Individual 3 look

inside the trunk ofthe vehicle during the exchange.

       Following his meeting with Individual 3, Borquez told the undercover agent he would be

at the meeting location in Northern Kentucky in about an hour. Borquez alerted the agent when
   Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 3 of 11 PAGEID #: 166



he was about 35 minutes away from the meeting location. When en route, Kentucky State

Highway Patrol stopped Borquez at the DEA's instruction. During the stop, officers used a

reliable K-9 to conduct an open-air sniff ofthe vehicle, and the K-9 alerted to the odor of

narcotics. Officers then searched the vehicle and found two kilograms offentanyl hidden inside

the trunk ofthe Acura. The fentanyl was found in the same location where Borquez and

Individual 3 were inspecting earlier that day. The fentanyl was submitted to the Hamilton

County Crime Laboratory and tested positive as 1985.8 grams offentanyl, an amount consistent

with trafficking.

II.     LAW


        Borquez objects to his Sentencing Guidelines calculation on the basis that he was denied

a two-point reduction to his offense level for having a mitigating role in the criminal conduct.

U.S.S.G. § 3B1.2(b) allows for a two-point decrease to the defendant's offense level for a

defendant who was a "minor participant" in any criminal activity. Id. at § 3B1.2(b).^ In 2015,

the Application Notes to § 3B1.2 were amended to clarify the intended application ofthe

mitigating role adjustment. Note 3(A)added language that the Guideline applies to a defendant

"who plays a part in committing the offense that makes him substantially less culpable than the




^ The Defendant objects only on the basis he was a "minor," as opposed to "minimal," participant.
U.S.S.G.§ 3B1.2,cited in full, reads:

         Based on the defendant's role in the offense, decrease the offense level as follows:

        (a)If the defendant was a minimal participant in any criminal activity, decrease by 4 levels.
        (b)If the defendant was a minor participant in any criminal activity, decrease by 2 levels.

        In cases falling between(a)and (b), decrease by 3 levels.
    Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 4 of 11 PAGEID #: 167



  average participant in the criminal activity." U.S. Sentencing Guidelines Manual, suppl. to App.

  C,amend. 794 at 114-18(2015); § 3B1.2 cmt. n.3(A).3

          In addition, Application Note 3(C) was amended to include a non-exhaustive list of

 factors for the Court to consider in determining whether to apply the adjustment. U.S.

 Sentencing Guidelines Manual,suppl. to App. C,amend. 794 at 114-18(2015); § 3B1.2 cmt.

  n.3(C). The five factors include:

         (i)the degree to which the defendant vmderstood the scope and structure ofthe
         criminal activity;
         (ii) the degree to which the defendant participated in planning or organizing the
         criminal activity;
         (iii) the degree to which the defendant exercised decision-making authority or
         influenced the exercise of decision-making authority;
         (iv)the nature and extent ofthe defendant's participation in the commission ofthe
         criminal activity, including the acts the defendant performed and the
         responsibility and discretion the defendant had in performing those acts;
         (v)the degree to which the defendant stood to benefit from the criminal activity.

 Id. Application Note 3(C)also was amended to include language that whether a defendant is

 "integral" or "indispensable" to the commission ofthe offense is not determinative of whether

 the adjustment applies:

          For example, a defendant who does not have a proprietary interest in the criminal
          activity and who is simply being paid to perform certain tasks should be
          considered for an adjustment under this guideline.

          The fact that a defendant performs an essential or indispensable role in the
          criminal activity is not determinative. Such a defendant may receive an



'The following language in Application Note 3(A)was not significantly revised by the 2015 Amendment and
 continues to clarify that the adjustment may apply to a drug courier:

          A defendant who is accountable under § IB1.3(Relevant Conduct)only for the conduct in which
          the defendant personally was involved and who performs a limited function in the criminal
          activity may receive an adjustment under this guideline. For example, a defendant who is
          convicted ofa drug trafficking offense, whose participation in that offense was limited to
          transporting or storing drugs and who is accountable under § 1B1.3 only for the quantity of drugs
          the defendant personally transported or stored may receive an adjustment under this guideline.

 Id.
  Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 5 of 11 PAGEID #: 168



          adjustment under this guideline if he or she is substantially less culpable than the
          average participant in the criminal activity.

Id.


        Thus,since the 2015 Amendment,in making the fact-based determination of whether the

defendant was "less culpable than most other participants" and/or "substantially less culpable

than the average participant," the Court should consider Application Note 3 to U.S.S.G. § 3B1.2,

which provides the non-exhaustive list offactors for the Court's analysis. United States v.

Daneshvar,925s F.3d 766,790-91 (6th Cir. 2019); U.S.S.G. §3B1.2 cmt. n.3(C). "The

defendant, as the proponent ofthe downward adjustment, bears the burden of proving a

mitigating role in the offense by a preponderance ofthe evidence." United States v. Wilson, 802

F. App'x 976,981 (6th Cir. 2020)(quoting United States v. Salgado, 250 F.3d 438,458 (6th Cir.

2001)).

III.   ANALYSIS


       A. Parties' Arguments

       Defendant argues he is entitled to the adjustment because he was a minor participant in

the criminal activity, acting at the discretion ofothers in a limited role as the drug courier. The

Government argues that Defendant was an indispensable party to the crime. Notably, all the

cases upon which the parties rely predate the 2015 Amendment to the Application Note 3(C)of

U.S.S.G. § 3B1.2, which sets forth the five non-exhaustive factors to be considered in

determining whether the adjustment applies. Because the Court should consider the five factors

in its analysis, these cases have limited value.
   Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 6 of 11 PAGEID #: 169



         Defendant primarily relies upon two cases. United States v. Vicente Fernandez,312 F.

Supp. 2d 522(S.D.N.Y 2004)and United States v. Vicari, 228 F. App'x 593(6th Cir. 2007).'* In

Vincente Fernandez, the district court determined a drug courier was substantially less culpable

than the average participant in a drug trafficking conspiracy. 312 F. Supp at 524. The court

reasoned that the defendant did not know other participants in the crime or have any long

standing relationship or commitment to the others involved. Id. at 525. He had no decision-

making authority within the drug trafficking operation, or in coimection with the specific

transaction at issue. Id. He was not as important to the success ofthe enterprise as his role was

fungible. Id. He claimed he did not know the type or amount ofthe drugs, or anything about the

larger trafficking operation. Id. In Vicari, the Sixth Circuit Court of Appeals found the district

court did not err in finding the defendant drug courier was a minor, but not minimal, participant

in criminal activity. 228 F. App'x at 598. In so finding, the district court evaluated the role

played by Vicari, as a money courier and driver, and concluded the role was not as leader or

manager ofthe conspiracy. Id. at 597-98.

         The Government argues that Defendant's participation was "indispensable" to the

criminal scheme, precluding the minor participant adjustment. However,"Application Note 3(c)

confirms that 'perform[ing] an essential or indispensable role in the criminal activity is not

determinative' and that '[sjuch a defendant may receive an adjustment under this guideline if he

or she is substantially less culpable than the average participant.'" United States v. Penny,111 F.

App'x 142,150(6th Cir. 2019). In Penny,the Sixth Circuit Court of Appeals found the district




'* In his letter to the Probation Officer, Defendant also cited United States v. Walker, 1 F.3d 423,427-28 (6th Cir.
 1993), which is not helpful. Walker predates the 2015 Amendment,and the Court found the district court did not err
in finding that the defendant drug courier was not significantly less culpable than that of other couriers and refusing
to reduce her offense level by two points. Id. at 428.
    Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 7 of 11 PAGEID #: 170



  court erred in refusing to apply a two-point reduction for the defendant being a minor participant

  in criminal activity, vacated sentencing, and remanded the case back to the district court for

  consideration ofthe five factors under Application Note 3(C). W.at 151. The district court

  improperly relied upon language from United States v. Skinner,690 F.3d 772, 783-84(6th Cir.

  2012), which held that "[a] defendant who plays a lesser role in a criminal scheme may

  nonetheless fail to qualify as a minor participant ifhis role was indispensable or critical to the

  success ofthe scheme, or if his importance to the overall scheme was such as to justify his

  sentence," Id. at 150(quoting Skinner). The district court failed to review the amendments to §

  3B1.2's Application Notes, or later cases disavowing Skinner's logic, and thus employed an

  erroneous legal standard. Id. See also United States v. Ednie, 707 F, App'x 366, 371-72(6th

  Cir. 2017)(finding legal error requiring resentencing when a district court declined to apply the

  minor-role reduction because the defendant played a "vital" role in the conspiracy, employing

 the analysis the Commission sought to end with the Amendment).^

           B. Analysis of Defendant's Participation in the Criminal Activity

           Recent cases have denied the minor participant adjustment to a drug courier on the basis

  that the courier was not substantially less culpable than others involved. In United States v.

  Wilson, 802 F. App'x at 981,the Sixth Circuit Court ofAppeals affirmed the district court's




'The Government draws support from United States v. Sheafe,69 F. App'x 268,270(6th Cir. 2003), and United
States V. Bobo,2 F. App'x 401,408(6th Cir. 2001). Sheafe was relied upon heavily in United States v. Skinner,690
F.3d 772(6th Cir. 2012), the logic of which has been disavowed due to the amendments to § 3B1.2's Application
Notes. See Penny,777 F. App'x at 150(disavowing Skinner). In Bobo,the Court concluded that the defendant's
view ofthe events was "artificially narrow[,]" the defendant's involvement was not limited to the transportation of
drugs or drug money,and that the defendant failed to present evidence proving mitigation so as to justify a minor
  participant reduction. 2 F. App'x at 408-09.

  The Government also argues that the Defendant may not narrow his conduct by comparing his role to a larger
  conspiracy, but there is no dispute that the Defendant's role in the offense is measured in comparison to other
  participants in the relevant conduct(the sale of2 kilograms offentanyl). See United States v. Roberts,223 F.3d 377,
  381 (6th Cir. 2000).
  Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 8 of 11 PAGEID #: 171



decision to deny a downward adjustment for being a minor participant where the defendant had

not shown that she was substantially less culpable than the average participant in a drug

trafficking scheme. Emphasizing the defendant's burden, the court held:"Wilson has not

explained why she was,in fact, less culpable than the average participant, nor even described the

role that the average participant played." Id. Similarly, in United States v. Romero,704 F.

App'x 445,446-47,450(6th Cir. 2017),the court affirmed the district court's decision denying

the downward adjustment to a defendant where four offive Application Note factors weighed in

favor ofthe defendant: he had not planned the scheme,did not understand its true scope, did not

exercise decision-making authority, and received on a flat rate for his service. However,the

same could be said for two others involved who accompanied the trafficker, and thus, defendant

was not able to establish he was less culpable than the average participant. Id. at 450.

       Considering the five non-exhaustive factors. Defendant's conduct does not make him

"substantially less culpable than the average participant in the criminal activity." As in Wilson,

Defendant has not met his burden in demonstrating that he was less culpable than the average

participant in his criminal activity by comparing himselfto others involved. Pursuant to the

Statement ofFacts, the following individuals were involved in the relevant criminal activity of

transporting 2 kilograms offentanyl: Individual 1, who orchestrated the drug deal;"Jose" a/k/a

Borquez,the drug courier; the undercover agent posing as a buyer offentanyl; Individual 2, who

met with Borquez at a hotel in Georgetown, Kentucky; Individual 3, who Borquez met in

Lexington, Kentucky and who provided Borquez with a vehicle wdth a "hole" in it to hold the

fentanyl.

       As to the first factor. Defendant had some understanding ofthe scope and structure ofthe

criminal trafficking activity, as he made multiple stops, met with multiple individuals, and
  Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 9 of 11 PAGEID #: 172



arranged his own transportation to Georgetown,Kentucky. He also indicated in his July 2020

communication with the undercover agent that he had previously sold fentanyl, indicating his

involvement in and knowledge ofother drug trafficking transactions with Individual 1. He

communicated that he was aware that he was transporting fentanyl as opposed to an unknown

item, and the fact that he concealed his identity demonstrates some understanding of his criminal

culpability. This factor, therefore, favors the Government.

       Second,Defendant participated in some in the planning and organizing ofthe criminal

activity. It is unclear whether he was involved in planning the overall fentanyl purchase.

However,Defendant coordinated his own transportation to Georgetown, Kentucky by taxi and

communicated directly with the agent about his arrival at a meeting spot in Northem Kentucky.

Third, although not extensive discretion. Defendant indicated some judgment in coordinating his

own transportation to Lexington, Kentucky as well as when he would be meeting the undercover

agent in Northem Kentucky, as opposed to plans that were entirely prearranged by another

person. On the other hand, as Defendant points out, he was not responsible for negotiating the

amount or price ofthe sale offentanyl set between Individual 1 and the agent. Overall,the

second and third factors slightly favor the Defendant.

       The nature and extent of Defendant's involvement in the criminal activity included

commimicating with the agent about the purchase and pickup offentanyl; commimicating with

Individual 1 about the same; traveling from Arizona to Ohio and Kentucky for the purpose of

transporting fentanyl; meeting with Individual 2 in Georgetown, Kentucky; meeting with

Individual 3 in Lexington, Kentucky; obtaining a vehicle with a "hole" in it for fentanyl to be

stored and verifying drugs were secured in the hiding spot; transporting the fentanyl to Northem

Kentucky to meet with an agent posing as a buyer ofthe fentanyl.
  Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 10 of 11 PAGEID #: 173



         Although less culpable than Individual 1, Defendant had a larger than average

participation in the commission of the drug trafficking, particularly when compared to the

involvement ofIndividuals 2 and 3, who he met with briefly. Defendant communicated with

Individual 1, the agent, Individual 2, and Individual 3. He made multiple stops, changed modes

oftransportation, and coordinated schedules with the agent to arrange the sell. His involvement

went beyond driving from one place to another. Thus, this factor favors the Government.

         Lastly, as to the benefit to Defendant for his participation. Defendant argues his benefit

was nominal as he stood to make $3,000 to $4,000 from the overall sale, which was for a 2-

kilogram sale offentanyl priced at $110,000($55,000 per kilo). Although $3,000 to $4,000 is

significantly lower than the value ofthe sale, it is still a significant amount of money. Further,

Defendant indicated that he previously sold drugs in connection with Individual 1, indicating that

this may be a steady stream ofincome for him, with continued opportunities. This factor slightly

favors the Government.

         The five factors weigh slightly in the Government's favor. Defendant has not met his

burden in showing his level ofinvolvement is less culpable than the average criminal participant.

Rather, his conduct is slightly more culpable, and at best comparable,to Individuals 2 and 3,

although less culpable than Individual 1.^ Further, Defendant failed to meet his burden that the

adjustment applies, as he did not offer his own analysis comparing his conduct to that ofthe

other participants involved. See, e.g., Wilson, 802 F. App'x at 981. Given this, Defendant is not

significantly less culpable than the average participant in the relevant criminal activity. As such,

the adjustment is appropriately denied.



^ The Court does not think that the agent is an appropriate comparator as the agent was working in an imdercover
and non-criminal capacity. Neither side argued this point, and it would not affect the outcome ofthe Court's
decision. If included as a comparator, the agent posing as a buyer was more involved in the planning and played a
larger role than the Defendant. Regardless, the Defendant would still be average or above average culpability.

                                                        10
 Case: 1:20-cr-00091-SJD Doc #: 38 Filed: 09/13/21 Page: 11 of 11 PAGEID #: 174



IV.    CONCLUSION


       The Court finds that Defendant was not a "minor participant" in the criminal conduct in

this case for purposes of a downward adjustment to his offense level for his Sentencing. Thus,

for the reasons discussed herein, Defendant's objection is OVERRULED.

       IT IS SO ORDERED.                                 ^
                                                                        % r.AitJ
                                                   Judge Susan J. Dlott C V"
                                                   United States District o4urt




                                              11
